DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the plurality of n-type semiconductor regions are in a shape of droplet, rectangular….from cross-sectional view”. However, claim 12 requires “a length at a top of the one of the plurality of n-type semiconductor regions is greater than a length at a bottom of the one of the plurality of n-type semiconductor regions”, and it is unclear which particular embodiment applicant is referring to because the original specification does not describe “the plurality of n-type semiconductor regions” with a shape that is a rectangular from cross-sectional view (as claimed by claim 18) and having “a length at a top of the one of the plurality of n-type semiconductor regions is greater than a length at a bottom of the one of the plurality of n-type semiconductor regions” as required by claim 12.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites “the plurality of n-type semiconductor regions are in a shape of droplet, rectangular….from cross-sectional view”. However, claim 12 requires “a length at a top of the one of the plurality of n-type semiconductor regions is greater than a length at a bottom of the one of the plurality of n-type semiconductor regions” that is contradiction with limitations of claim 18 reciting rectangular cross-sectional view of the plurality of n-type semiconductor regions. Thus, claim 18 fails to include all the limitations of the claim 12 upon which claim 18 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming a semiconductor structure comprising a compound layer on a high-resistance silicon substrate including a p-type semiconductor region having at least one doping element diffused from the compound layer, and a plurality of n-type semiconductor regions having a depth greater than a depth of the p-type semiconductor region, wherein a length at a top of one of the plurality of n-type semiconductor regions is greater than a length at a bottom of the one of the plurality of n-type semiconductor regions in combinations with other claim limitations as required by claim 12.
The dependent claims 13, 14, 16-17, and 19-20 are allowable by virtue of the dependence upon the claim 12.
Response to Arguments
Applicant’s arguments and amendment, filed 08/25/2022, with respect to claim 12 have been fully considered and are persuasive.  The amendment of 05/25/2022 overcome the rejection of claim 12 under 35 USC 103 of 05/25/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891